Citation Nr: 1029986	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  09-00 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for cancer of the tongue, to 
include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1976 to June 1977.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office in Indianapolis, Indiana (RO).  


FINDING OF FACT

Cancer of the tongue is not shown to have been present in 
military service or for many years thereafter; nor is it the 
result of any incident occurring during military service, to 
include claimed exposure to ionizing radiation.


CONCLUSION OF LAW

Cancer of the tongue was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred, to include as due to inservice exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior 
to the initial adjudication of the Veteran's claim, a letter 
dated in January 2008 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind 
the notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim, with the opportunity to present 
pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 
(Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. 
Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 
U.S. - (2009).  

In addition, during his November 2009 hearing before the Board, 
the Veteran was asked whether there were any additional treatment 
records or opinions outside of the VA treatment records 
associated with the claims file which were relevant to his claim, 
and he indicated that there were none.  See 38 C.F.R. 
§ 3.103(c)(2) (2009).  The Veteran was also asked whether any 
medical provider ever provided him with an opinion about the 
etiology of his cancer, and he responded that none had.  Thus, 
the Veteran indicated that he did not have any additional 
information that he may have previously overlooked to submit at 
the time of his Board hearing.  The Board finds that the notice 
requirements that VA is to provide have been met.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this 
case.  The Veteran's service treatment records, service personnel 
records, and VA medical treatment records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA is required to provide 
the Veteran with a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  Although no examination was 
provided regarding the Veteran's claim for entitlement to service 
connection for cancer of the tongue, none is required.  Such 
development is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but contains: (1) competent evidence of 
diagnosed disability or symptoms of disability, (2) establishes 
that the Veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the inservice event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. § 3.159(c)(4).  
Here, as will be discussed in greater detail below, the evidence 
of record does not show that the Veteran suffered an event, 
injury, or disease in service or has a presumptive disease during 
the pertinent presumptive period; nor does the evidence indicate 
that the Veteran's tongue cancer may be related to service.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Finally, 
there is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and not 
part of the record.  See Pelegrini, 18 Vet. App. at 112.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran is seeking entitlement to service connection for 
cancer of the tongue.  He contends that his tongue cancer was 
caused by inservice exposure to ionizing radiation.  
Specifically, during a November 2009 hearing before the Board, 
the Veteran testified that he was exposed to ionizing radiation 
aboard the USS CHICAGO, a guided missile cruiser, during service.  
He noted that, although his duties involved operating radar and 
working as an operation specialist, he worked in proximity to 
nuclear-type missiles, and that his duty station had a missile 
site running up through the middle of it.  He also reported that, 
on one occasion in 1977, he performed duties which included 
unloading blue tip missiles from the USS CHICAGO, and that he 
performed these duties for three days.  The Veteran alleges that 
he was exposed to ionizing radiation from the nuclear-type 
missiles aboard the USS CHICAGO, and that his current tongue 
cancer was caused by such ionizing radiation.

Service connection for a disability claimed to be attributable to 
exposure to ionizing radiation during service can be demonstrated 
by three different methods.  See Ramey v. Brown, 9 Vet. App. 40 
(1996).

First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed veteran.  A 
"radiation-exposed veteran" is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" includes 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device or participation in the occupation 
of Hiroshima or Nagasaki between August 6, 1945 and July 1, 1946.  
38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d).  In 
applying this statutory presumption, there is no requirement for 
documenting the level of radiation exposure.  However, the 
Veteran can not avail himself of this avenue of recovery as 
tongue cancer is not among the specific listed diseases eligible 
for the service connection presumption under 38 U.S.C.A. § 
1112(c) or 38 C.F.R. § 3.309(d).

The second avenue of recovery is found under 38 C.F.R. § 
3.311(b)(2).  This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service in an 
ionizing-radiation-exposed veteran may be service-connected if 
the VA Undersecretary for Benefits determines that they are 
related to ionizing radiation exposure while in service or if 
they are otherwise linked medically to ionizing radiation 
exposure while in service.  

When it has been determined that: (1) a veteran has been exposed 
to ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other listed activities; (2) the veteran subsequently 
develops a specified radiogenic disease; and (3) such disease 
first became manifest 5 or more years after exposure, before 
adjudication of the claim, it must be referred to the Under 
Secretary for Benefits for further consideration in accordance 
with specific enumerated procedures contained in § 3.311(c).  If 
any of the foregoing three requirements has not been met, it 
shall not be determined that a disease has resulted from exposure 
to ionizing radiation under such circumstances.  38 C.F.R. 
§ 3.311(b).

Here, development of the Veteran's claim under § 3.311 was not 
required because there is no evidence that the Veteran 
participated in a recognized radiation risk activity or otherwise 
was a radiation-exposed Veteran during active service.  The 
Veteran does not contend, and the evidence does not show, that he 
participated in the occupation of Hiroshima or Nagasaki or in 
atmospheric nuclear testing.  38 U.S.C.A. § 1112(c)(3); 38 C.F.R. 
§ 3.309(d)(3).  Instead, the Veteran contends that he was exposed 
to ionizing radiation during active service due to his proximity 
to nuclear-type missiles while aboard the USS Chicago, and as a 
result of performing duties which required him to unload blue tip 
missiles from the USS Chicago for three days.  The Veteran also 
alleges that he was exposed to various kinds of ionization, 
including high intensity radar, while performing his regular 
duties as a radar operator.  The Board acknowledges that the 
Veteran's DD Form 214, Report of Separation, shows that his 
military occupational specialty was radio operator.  However, in 
a March 2008 letter, the Department of the Navy responded that 
"[a] review of our exposure registry by name, service number and 
social security number revealed no reports of occupational 
exposure to ionizing radiation pertaining to this veteran."  In 
addition, both the Veteran's service treatment records and his 
service personnel records are negative for a DD 1141 or 
equivalent document, or any evidence that the Veteran was exposed 
to ionizing radiation during his military service.  Absent 
evidence of some confirmed exposure to ionizing radiation, 
referral to the VA Undersecretary for Benefits is not required, 
and service connection is not warranted under the second avenue 
of recovery.  See 38 C.F.R. §§ 3.311(b).

The Veteran's disagreement as to his alleged inservice exposure 
to ionizing radiation, as expressed in various statements and in 
testimony in the record, does not offset the findings of the 
Department of the Navy or the official service records herein, as 
the Veteran is not certified by an appropriate professional body 
in the field of health physics, nuclear medicine, or radiology to 
provide an opinion as to his exposure to ionizing radiation 
during active duty service.  See 38 C.F.R. § 3.311(a)(3)(ii); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran's 
statements are not competent evidence to contest the evidence 
provided herein by the Department of the Navy and the official 
service records.

Regarding the third avenue of recovery, a Veteran may also 
establish service connection for his tongue cancer directly under 
38 C.F.R. § 3.303.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The fact that the Veteran is not entitled to presumptive 
service connection as a result of exposure to ionizing radiation 
under 38 C.F.R. § 3.309 and 3.311 does not preclude an evaluation 
as to whether the Veteran is entitled to service connection under 
38 C.F.R. § 3.303.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection 
where a claimant can demonstrate "(1) that a condition was 
'noted' during service; (2) evidence of postservice continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology."  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on 
lay evidence "to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote 
omitted).  

The Veteran's service treatment records are negative for any 
complaints of or treatment for tongue cancer or a tongue 
disorder.  His dental records are silent as to any tongue 
abnormalities.  In addition, a June 1977 separation examination 
reflects that the Veteran's mouth and throat were normal on 
examination.

VA treatment records reveal that "squamous cell carcinoma of the 
head and neck, base of tongue, T3 N2 MX" was first diagnosed in 
March 2004 by biopsy.  In March 2004, the Veteran complained of a 
left neck mass gradually getting larger over the prior six months 
along with two smaller masses.  The Veteran noted that his voice 
seemed deeper, and that he was a smoker.  In subsequent VA 
treatment records, the Veteran reported a 50-year or 60-year 
history of tobacco use.  The Veteran underwent chemotherapy and 
radiation treatment.  In September 2004, the Veteran underwent a 
fine needle aspiration of left neck mass, diagnostic rigid 
esophagoscopy, tracheobronchoscopy via telescope, and direct 
laryngoscopy with biopsy, which revealed a normal esophagoscopy, 
normal tracheobronchoscopsy, and direct laryngoscopy showing 
fullness in the base of the tongue but no discrete masses 
palpated.  The dissections showed chronic fibrosing 
sialoadenitis; metastatic squamous cell carcinoma involving the 
level II lymph node with excessive necrosis; and sinus 
histiocytosis of 6 level III, 9 level IV, and 1 level V lymph 
nodes.  The biopsy revealed squamous mucosa with no evidence of 
malignancy.

VA treatment records from September 2004 through February 2008 
reveal ongoing treatment for tongue cancer and its residuals, 
including pathologic fracture of the left mandible.  In February 
2008, he underwent an elective esophagogastroduodenoscopy, which 
showed normal esophagus, stomach, and duodenum.

After a thorough review of the evidence of record, the Board 
concludes that service connection for cancer of the tongue is not 
warranted on a direct basis, as the Veteran has not presented any 
competent evidence showing that he currently has tongue cancer or 
residuals thereof as a result of military service or any incident 
therein.  The evidence of record reflects current diagnoses of 
cancer of the tongue and residuals.  See Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  However, the Veteran's service treatment records 
are negative for any complaints of or treatment for tongue cancer 
during service, or any evidence of exposure to ionizing radiation 
during service.  Moreover, as previously discussed, the Board 
does not find the Veteran's lay statements to be competent 
evidence that he was exposed to ionizing radiation during 
military service.  Thus, there is no evidence of tongue cancer or 
exposure to ionizing radiation during military service.  See 
Barr, 21 Vet. App. at 307 (holding that service connection 
requires that a condition be noted during service).  

In addition, there is no competent evidence of record which links 
the Veteran's tongue cancer to his military service or any 
incident therein.  In this, and in other cases, only independent 
medical evidence may be considered to support Board findings.  
The Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The Board acknowledges the Veteran's contentions that 
his tongue cancer is related to inservice exposure to ionizing 
radiation.  However, the Veteran's statements are not competent 
evidence of a medical opinion regarding the etiology of his 
tongue cancer.  See Barr, 21 Vet. App. at 307 (noting that lay 
testimony is competent to establish observable symptomatology but 
not competent to establish medical etiology or render medical 
opinions).  In addition, the Veteran has not indicated that he 
has had symptoms of tongue cancer continuously since service 
discharge.  Id.  In fact, a March 2004 VA treatment record notes 
that the Veteran reported that his symptoms were only present for 
the prior six months.  Accordingly, as there is no competent 
evidence establishing that the Veteran's tongue cancer was 
incurred in or caused by active military service, service 
connection on a direct basis is not warranted.

For the reasons discussed above, the preponderance of the 
evidence is against the Veteran's claim, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 38 
C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for cancer of the tongue is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


